United States Court of Appeals
                     For the First Circuit

No. 04-1853

                    UNITED STATES OF AMERICA,

                               Appellee,

                                  v.

                           JULIO PÉREZ-RUIZ,

                         Defendant, Appellant.


                                ERRATA

     The opinion of this Court, issued on August 26, 2005, should

be amended as follows:

     On page 6, line 7 of 1st paragraph, replace "2005 WL 1491483,

at *2 (1st Cir. June 24, 2005)," with "110 (1st Cir. 2005),".

     On page 6, line 14 of 1st paragraph, replace "*3" with "111".